      Case 2:16-cv-00302-NVW Document 436 Filed 11/16/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
                           IN THE UNITED STATES DISTRICT COURT
 7
                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Richard Di Donato, Individually and On          No. CV-16-00302-PHX-NVW
     Behalf of all Others Similarly Situated,
10                                                   ORDER
                           Plaintiff,
11
     v.
12
     Insys Therapeutics, Inc.; et al.,
13
14                         Defendants.

15
16          The parties’ Proposed Order Awarding Attorneys’ Fees and Litigation Expenses is
17   incomplete, as it contains blanks.
18         IT IS ORDERED that the parties submit an agreed and complete proposed Order
19   Awarding Attorneys’ Fees and Litigation Expenses by 9:00 a.m on November 18, 2020.
20          Dated this 16th day of November, 2020.
21
22
23
24
25
26
27
28
